Citation Nr: 1537600	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  09-01 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for bilateral retinitis pigmentosa.

2.  Entitlement to an initial rating in excess of 30 percent from April 7, 2011, for asthma.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The Veteran had active military service from December 1979 to December 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September and November 2012 rating decisions of the VA Regional Office (RO) in Milwaukee, Wisconsin.  In the September 2012 action, the RO effectuated the Board's September 2012 determination that service connection was warranted for bilateral retinitis pigmentosa and for asthma.  In doing so, the RO assigned a 60 percent evaluation for the Veteran's bilateral retinitis pigmentosa, effective from February 16, 2007.  The RO also evaluated the Veteran's asthma as 10 percent disabling from January 9, 2009, to April 7, 2011, and as 30 percent disabling thereafter.  The rating decision informed the Veteran that his disability would be reevaluated pending the outcome of a future VA examination.  An examination was scheduled in October 2012, but it is indicated that the Veteran failed to report for this examination.  In November 2012, the RO issued a rating action wherein it continued the assigned 60 percent rating for retinitis pigmentosa and 30 percent rating for asthma.  In January 2013, the Veteran, through his representative, submitted a notice of disagreement wherein he expressed disagreement only with the November 2012 rating decision continuing the currently assigned 60 and 30 percent ratings.  Accordingly, as determined previously, with respect to the Veteran's asthma rating, only the staged rating of 30 percent from April 7, 2011, is on appeal.

The Board notes that the instant matters were most recently before the Board in February 2014, at which time the Board, among other things, denied entitlement to a disability rating greater than 60 percent for bilateral retinitis pigmentosa and greater than 30 percent from April 7, 2011, for asthma.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Veteran's representative and VA's General Counsel filed a joint motion with the Court to vacate the Board's decision with respect to these two issues and remand those matters, which motion was granted by the Court the following month.  In that Joint Motion, the parties agreed that the Board had erred in finding VA had satisfied its duty to assist the Veteran with respect to the scheduling of his VA visual and respiratory examinations. 

Specifically, it was noted that although the Veteran had failed to report for his scheduled October 2012 visual and respiratory examination, and for his rescheduled August 2013 examinations, the claims folder did not contain copies of the examination notification letters.  The parties also pointed out that the Veteran is legally blind and that in requesting that his examinations be rescheduled, his attorney had indicated that the Veteran had missed the October 2012 VA examinations because he had read the examination notification letter incorrectly.  It was also noted that the Veteran's attorney had requested that future notices use bigger print if possible.  The parties then agreed that the record did not demonstrate that VA adequately notified the Veteran of his examination scheduled in August 2013 because there were no letters associated with the claims file showing that the Veteran was notified of his August 2013 examinations or any information documenting communication between the VA Medical Center and the Veteran that would indicated that VA had notified him of the time and place to report for his examination, other than the failure to report notice.  The Joint Motion directed that the Veteran should be rescheduled for VA examinations to evaluate the severity of his bilateral retinitis pigmentosa and asthma.  Compliance with terms of the parties' Joint Motion therefore requires the Board to remand the issues of entitlement to increased ratings for bilateral retinitis pigmentosa and asthma for further development.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should schedule the Veteran for a VA examination to determine the severity of his service-connected asthma.  A copy of the letter notifying the Veteran of date, time, and place of the VA examination must be associated with the claims folder.  To the extent possible, the notification letter should use large font, as the Veteran's service-connected retinitis pigmentosa has rendered him legally blind.  A copy of the examination notification letter should also be sent to the Veteran's attorney.  Further, because the Veteran is legally blind, the Veteran and/or his attorney should be notified by telephone of the date, time, and place of his scheduled VA examination and a report of contact documenting that telephonic notification has occurred should be associated with the claims folder.

The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.   The examiner should be asked to provide a complete assessment of the severity of the Veteran's service-connected asthma.  All studies, tests, to include the performance of a pulmonary function test, and evaluations should be performed as deemed necessary to rate the disability under the diagnostic criteria set forth in 38 C.F.R. § 4.97, Diagnostic Code 6602 (2014).  The results of any testing must be included in the examination report.

2.  The AOJ should schedule the Veteran for a VA examination to determine the severity of his service-connected retinitis pigmentosa.  A copy of the letter notifying the Veteran of date, time, and place of the VA examination must be associated with the claims folder.  To the extent possible, the notification letter should use large font, as the Veteran's service-connected retinitis pigmentosa has rendered him legally blind.  A copy of the examination notification letter should also be sent to the Veteran's attorney.  Further, because the Veteran is legally blind, the Veteran and/or his attorney should be notified by telephone of the date, time, and place of his scheduled VA examination and a report of contact documenting that telephonic notification has occurred should be associated with the claims folder.

The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary tests and studies, including any tests necessary to determine the extent of the Veteran visual impairment (loss of central visual acuity and impairment of field vision), should be conducted.  The reports of any testing should be included with the examination report.

The examination should also comment on whether the Veteran has had incapacitating episodes due his retinitis pigmentosa and, if so, provide the total duration of such episodes in the past 12 months. 

3.  If the Veteran fails to report for his scheduled VA examinations, the AOJ must ensure that the Board's remand directives were complied with.  As noted above, a copy of the letter notifying the Veteran of date, time, and place of the VA examination must be associated with the claims folder.  A copy of the examination notification letter should also be sent to the Veteran's attorney.  Further, because the Veteran is legally blind, the Veteran and/or his attorney should be notified by telephone of the date, time, and place of his scheduled VA examination and a report of contact documenting that telephonic notification has occurred should be associated with the claims folder.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues of on appeal, and the potential applicability of staged ratings should also be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  

Thereafter, the case should be returned to the Board for further appellate review.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in	 the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

